       Case 2:17-cr-00182-TOR     ECF No. 99    filed 12/02/19   PageID.382 Page 1 of 3




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                    NO: 2:17-CR-0182-TOR-2
 8                              Plaintiff,
                                                    ORDER GRANTING MOTION TO
 9          v.                                      CONTINUE SENTENCING

10    DAVID R. BISHOP,

11                              Defendant.

12

13         BEFORE THE COURT is Defendant’s Motion to Continue Sentencing.

14   ECF No. 98. The motion was submitted for consideration without oral argument.

15   Having reviewed the file and the records therein, the Court is fully informed.

16         Defendant is currently scheduled to appear before the Court for sentencing

17   on December 3, 2019. He now moves, unopposed by the government, to continue

18   the hearing date, as well as the interim filing deadlines, to February 2020 so that he

19   can resolve serious medical issues prior to being sentenced, and otherwise prepare

20   for sentencing. For good cause shown, Defendant’s motion is granted.


     ORDER GRANTING MOTION TO CONTINUE SENTENCING ~ 1
       Case 2:17-cr-00182-TOR     ECF No. 99       filed 12/02/19   PageID.383 Page 2 of 3




 1         ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1. The sentencing hearing scheduled for December 3, 2019, is vacated and

 3   continued to February 5, 2020, at 10:30 a.m., in Spokane, Washington. Absent

 4   truly exigent circumstances, the Court will not consider another request for a

 5   continuance of sentencing unless: (1) the request is made by written motion, (2) in

 6   accordance with Local Rule 7.1, and (3) the motion and supporting declaration are

 7   filed at least seven (7) days before the scheduled sentencing hearing.

 8         2. The Defendant shall remain released pursuant to the conditions of

 9   release previously imposed in this matter. ECF Nos. 19; 20. If a sentence of

10   incarceration is imposed, the Defendant shall be taken into custody at the time

11   of sentencing.

12         3. The United States Probation Office has prepared and disclosed the

13   Presentence Investigation Report (PSIR) pursuant to Fed. R. Crim. P. 32, and the

14   deadline for filing objections has expired.

15         4. Not later than January 17, 2020, counsel shall file and serve all motions

16   and memoranda pertaining to Defendant's sentence, including departures and

17   variances, and sentencing recommendations. FAILURE TO FILE AND SERVE

18   A MOTION OR MEMORANDUM FOR UPWARD OR DOWNWARD

19   DEPARTURE AND VARIANCES BY THIS DATE WILL BE DEEMED A

20   WAIVER OF THE RIGHT TO DO SO.


     ORDER GRANTING MOTION TO CONTINUE SENTENCING ~ 2
       Case 2:17-cr-00182-TOR    ECF No. 99    filed 12/02/19   PageID.384 Page 3 of 3




 1         5. Not later than January 24, 2020, the opposing party shall file and serve

 2   its response limited to no more than seven (7) pages.

 3         6. Defense counsel shall notify Defendant and ensure his attendance at

 4   every scheduled hearing.

 5         IT IS SO ORDERED. The District Court Clerk is hereby directed to enter

 6   this Order and provide copies to counsel, the United States Probation Office, and

 7   the United States Marshal’s Service.

 8         DATED December 2, 2019.

 9

10                                  THOMAS O. RICE
                             Chief United States District Judge
11

12

13

14

15

16

17

18

19

20


     ORDER GRANTING MOTION TO CONTINUE SENTENCING ~ 3
